Citation Nr: 1711713	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was previously before the Board in October 2014, at which time the Board remanded it for additional evidentiary and procedural development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board must again remand the case to obtain records necessary to decide the Veteran's claim and to obtain an addendum VA medical opinion.

A February 2013 VA gastroenterology note shows that the Veteran reported being on disability for his liver and chronic obstructive pulmonary disease (COPD).  However, the Veteran did not specify the type of disability benefits he was receiving or the source of such benefits.  The Board notes that there is no indication in the record that VA took the necessary steps to attempt to obtain any relevant records from the Social Security Administration (SSA).  When VA has actual notice of the existence of relevant SSA records, the duty to assist includes requesting those records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Thus, on remand, the AOJ should ask the Veteran to clarify the type and source of his disability benefits.  The AOJ should attempt to associate with the claims file any identified outstanding records. 

The case must also be remanded for an addendum VA medical opinion.  Specifically, in October 2014, the Board directed a VA examiner to opine whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hepatitis C is related to his military service.  In offering an opinion, the examiner was to comment on the Veteran's in-service risk factors, to include unprotected sexual contact and his in-service treatment for infectious hepatitis.  The examiner was also to discuss the Veteran's complaints of anorexia, jaundice, and dark urine while in service in December 1972.  

In a December 2014 VA examination report, an examiner determined that the Veteran's hepatitis C was less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The rationale for the opinion was as follows: 

There is clear evidence of Hepatitis C diagnosed in 2010 as an acute illness. Veteran developed acute infectious hepatitis in 1972 with full recovery. He worked > 15 years after leaving service as laborer and iron worker-not likely with ongoing hepatitis of any cause. His Hepatitis A antibody is positive and this is the most likely cause of his acute infectious hepatitis in 1972. 

While the examiner discussed the Veteran's in-service treatment for infectious hepatitis and an episode of jaundice in 1972, the examiner failed to discuss the Veteran's other in-service risk factors, including his unprotected sexual contact.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify the type and source of any disability benefits he is currently receiving or has received in the past.  Afford the Veteran a reasonable period of time to respond.  Attempt to obtain and associate with the claims file any records identified.  Make a notation in the claims file of all attempts to obtain these records and all responses received. 

2. Upon completion of the above development, obtain an addendum opinion to the December 2014 VA examination report and opinion from an appropriate examiner.  If the examiner deems it necessary, schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his current hepatitis C symptoms. Based upon a review of the relevant evidence, history provided by the Veteran, the December 2014 VA examination, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hepatitis C is related to his military service, to include all his in-service risk factors.

In offering an opinion, the examiner must comment on the Veteran's in-service risk factors of unprotected sexual contact and treatment for infectious hepatitis.  The examiner should also comment on the Veteran's complaints of anorexia, jaundice, and dark urine while in service in December 1972. The examiner is reminded that the absence of evidence of treatment for hepatitis C in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

The examiner must provide a rationale for the opinion given.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

3. After completing Step 1 and Step 2, readjudicate the claim of entitlement to service connection for hepatitis C in light of the new evidence.  If any benefit sought on appeal remains denied, a supplemental statement of the case (SSOC) should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

